Citation Nr: 1003721	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-07 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel




INTRODUCTION

The Veteran had active duty service from December 1958 to 
November 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the Veteran's claim for an increased rating for 
pes planus and entitlement to a total disability rating based 
on individual unemployability (TDIU).  The Veteran filed a 
timely appeal of that decision. 

The Veteran's notice of disagreement included both issues and 
the Veteran was issued a Statement of the Case in January 
2007.  However, in the Veteran's March 2007 Substantive 
Appeal (VA Form 9), he indicated that he only wished to 
pursue an appeal concerning the evaluation for his pes 
planus.  His attached argument did not reference the TDIU 
claim or his employability.  Therefore, the Board notes that 
the issue of the Veteran's entitlement to TDIU is not in 
proper appellate status before the Board.  See 38 C.F.R. 
§§ 20.200, 20.202 (2009) (Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  

The Board notes that a medical record was submitted 
subsequent to the Statement of the Case.  However, that 
report does not mention the Veteran's pes planus, and merely 
reiterates information contained in private treatment records 
previously considered by the RO.  Thus, remand for 
consideration of such evidence by the RO in the first 
instance is not required.  See 38 C.F.R. § 19.37 (2009).


FINDING OF FACT

The preponderance of evidence does not demonstrate that the 
Veteran's pes planus results in marked deformity, calluses, 
pain on manipulation and use accentuated, or indication of 
swelling on use.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in a December 2005 letter, issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his 
claim for an increased rating, as well as what information 
and evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  The letter 
advised the Veteran to submit evidence from medical 
providers, statements from others who could describe their 
observations of his disability level, and his own statements 
describing the symptoms, frequency, severity and additional 
disablement caused by his disability.  Letters dated in March 
and April 2006 advised the Veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability, and the effect that the disability has on his 
employment.  The notice provided examples of pertinent 
medical and lay evidence that the Veteran may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to a disability evaluation.  See Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir., Sep. 4, 2009) (VCAA notice in a 
claim for increased rating need not be "veteran specific").  
The case was last adjudicated in January 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's VA examination reports, private medical records, 
and lay statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices 
and submitting evidence and argument.  Thus, the Veteran was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider a veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. § 4.45 (2009).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran has appealed his assignment of a 10 percent 
disability rating for his service-connected pes planus.  The 
Veteran argues on appeal that he should be given an increased 
evaluation because he cannot stand for prolonged periods of 
time, and has pain when he walks.  Additionally, the Veteran 
complains of a "burning sensation" in his feet due to nerve 
damage, as well as loss of feeling in both feet, which causes 
him to lose his balance and fall when standing or walking.  
The Veteran also has trouble driving because he cannot feel 
how much pressure he is applying to the gas or brake pedal; 
the Veteran now must drive using a vehicle with an emergency 
hand brake.

Diagnostic Code 5276 provides a 10 percent evaluation for 
moderate bilateral acquired flatfoot where the weight-bearing 
lines are over or medial to the great toes and there is 
inward bowing of the tendo achillis and pain on manipulation 
and use of the feet.  A 30 percent evaluation is warranted 
for severe bilateral acquired flatfoot manifested by marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  A 50 
percent rating is warranted for pronounced bilateral acquired 
flatfoot manifested by marked pronation, extreme tenderness 
of the plantar surfaces of the feet, and marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2009).

The Veteran underwent a VA examination in April 2006.  During 
the examination, the Veteran complained of weakness and 
fatigability in his feet, more so than any pain.  He still 
wears steel inserts which were given to him over 40 years ago 
by VA for his pes planus.  He further told the examiner that 
he was recently diagnosed with a nerve problem in both of his 
feet which cause his feet to give out and fall.  These 
symptoms of giving out and falling make it hard for the 
Veteran to stand or walk for prolonged periods of time.

On examination, the VA examiner noted there were no corns, 
calluses or edema of the Veteran's feet.  The Veteran had no 
restricted passive range of motion of either foot.  There was 
no associated pain with any of the passive range of motion of 
either foot, as well as no noted focal point tenderness or 
tenderness in palpitation on Achilles manipulation.  The 
Veteran had a good medial arch with weightbearing.  He was 
unable to go up onto is toes or walk on his toes or heels.  
He had resistive weakness in his long extensors bilaterally, 
slight weakness in his ankle flexors, and good strength in 
his posterior tibia peroneals.  The Veteran's calves were 
symmetric, with no signs of any atrophy or instability.  He 
had good foot posture while standing but it was noted that he 
had a slight pes planus foot posture.  The Veteran was 
diagnosed with flexible pes planus.  The VA examiner 
concluded that the Veteran's pes planus was not related to 
the current problems the Veteran was having with his feet, 
which he noted were neuromuscular in origin.

Private medical records indicate that that the Veteran has 
been diagnosed with "neuropathy largely due to lumbar spinal 
stenosis."  These private records, particularly those from 
May 2005, also indicate that the Veteran had spinal fusion 
surgery in December 2004, which alleviated the Veteran's pain 
and weakness in his lower extremities.  However, the Veteran 
still had complaints of numbness in his legs below the knees, 
even after physical therapy, but that he had not fallen or 
stood since the surgery.  The Veteran was not shown to have 
any edema or restricted range of motion throughout the 
private medical records; although, there were intermittent 
complaints of some tenderness to the bottom of his feet, as 
well as some notation of a flattened arch in his right foot.

The Board finds that an increased evaluation for the 
Veteran's service-connected bilateral pes planus is not 
warranted.  Specifically, the Veteran's pes planus does not 
result in deformity, calluses, edema, or any restricted range 
of motion.  While the Veteran complains of pain in his 
statements in support of his claim, there are no objective 
findings of any pain on manipulation during the VA 
examination.  

Rather, the Veteran's current problems, such as complaints of 
weakness, fatigability and loss of sensation, were found by 
the VA examiner to not be symptoms of the Veteran's pes 
planus.  In fact, the private medical evidence indicates that 
the Veteran suffers from neuropathy in his lower extremities 
including his feet as a result of his lumbar spine condition.  
Thus, such symptomatology cannot be considered when 
evaluating the Veteran's pes planus.  38 C.F.R. § 4.14 (the 
use of manifestations not resulting from service-connected 
disability is to be avoided). 

The evidence of record simply fails to demonstrate that the 
symptomatology arising from the Veteran's pes planus supports 
an evaluation in excess of the 10 percent rating currently 
assigned at any point during the course of the claim.  At 
most, he was noted as having some tenderness to the bottom of 
his feet and slight pes planus posture.  Such findings are 
adequately contemplated in the 10 percent evaluation already 
assigned.

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of his pes planus disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating for pes 
planus.

The Board has also considered whether the Veteran's bilateral 
pes planus presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology related to his service connected pes planus 
and provide for consideration of additional symptomatology 
than is currently shown by the evidence.  Thus, the Veteran's 
disability picture is contemplated by the rating schedule and 
the assigned schedular evaluation is, therefore, adequate.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.  

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An evaluation in excess of 10 percent for service-connected 
bilateral pes planus is denied.


____________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


